DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-19 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. [US 2017/0372822] wherein Roes et al. [US 2011/0250467], Mccall et al. [US 2013/0257572] and Ramesh et al. [US 4,968,347] as process teaching references.
 Claim 14, Liang et al. discloses a product, comprising: a part [magnet 10] having a plurality of layers [12/14] of sintered magnetic anisotropic particles [paragraphs 0026 and 0027], each layer having a microstructure of the sintered particles [paragraph 0027], wherein the microstructure has physical characteristics that substantially matches a microstructure of the particles before sintering;  wherein the microstructure is 
Additional Examiner Notes: The process portions of the claim are addressed by Mccall et al. and Rose as outlined below. 
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b].
Rose teaches using electrophoretic deposition with non-planar electrodes [paragraphs 00125-00126; figure 8b].

Claim 16, Liang et al. discloses the product as recited in claim 14, wherein the part is a permanent magnet [paragraph 0026].	
Claim 17, Liang et al. discloses the product as recited in claim 14, wherein each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.
Claim 18, Liang et al. discloses the product as recited in claim 14, wherein the part has a thickness in a range of greater than about 5 nanometers and less than about 1 centimeter [paragraph 0035 lists a 6mm magnet thickness as an example].
Claim 51, Liang et al. discloses the product as recited in claim 14, wherein the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the part [paragraph 0026 and 0027]. The Examiner notes that the limitation of “of being sintered at a temperature that remains below the melting point of the part” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
Additional Examiner Notes: The process portions of the claim are addressed by Ramesh et al. as outlined below. 
Ramesh et al. teaches creating a magnet with various materials wherein the mixture is sintered at a temperature below the melting point of the permanent magnet to thereby raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [ABS].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822].
Claim 19, Liang et al. discloses the product as recited in claim 14, wherein the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught by Laing et al. [paragraph 0032-0035] in order to customize the parts coercivity value for a suitable application of the magnet

Claims 1-13 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Roes et al. [US 2011/0250467] with Mccall et al. [US 2013/0257572] and Ramesh et al. [US 4,968,347] as process teaching references.
Claim 1, Liang et al. discloses a magnet [10], comprising: a plurality of layers 12/16, 14/18], each layer having a microstructure of sintered particles [paragraph 0027], wherein the microstructure of at least one of the layers are characterized as having preferentially aligned magnetic orientations in a first direction [paragraph 0026; magnetic field 22 is 
Liang et al. fails to teach that that one of the layers has a non-planar surface.
Rose teaches a magnet made from layers wherein one of the layers has a non-planar surface [paragraphs 00125-00126; figure 8b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Rose to the magnet of Liang et al. in order to create a shaped magnet with a directed magnetic field. MPEP 2144.04 Changes in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice 
Additional Examiner Notes: The process portions of the claim are addressed by Mccall et al., Rose and Ramesh et al. as outlined below. 
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b].
Rose teaches using electrophoretic deposition with non-planar electrodes [paragraphs 00125-00126; figure 8b].
Ramesh et al. teaches creating a magnet with various materials wherein the mixture is sintered at a temperature below the melting point of the permanent magnet to thereby raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [ABS].
Claim 2, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Liang et al. discloses that all of the layers [12] 14] have a physical characteristic of being deposited by an electrophoretic deposition process.  The Examiner notes that the limitation of “the layers have a physical characteristic of being deposited by an electrophoretic deposition process” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, 
Claim 3, Liang et al. as modified discloses the magnet as recited in claim 2, wherein Rose teaches that a profile of the magnet layer (non-planar electrode) is selected from the group consisting of: a curved profile, a conical profile, a polygon profile, and a circular profile [figure 8b].
Claim 4, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the magnet is a permanent magnet [paragraph 0026].
Claim 5, Liang et al. as modified discloses the magnet as recited in claim 1, wherein each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.
Claim 6, Liang et al. as modified discloses the magnet as recited in claim 1, wherein at least one of the layers [12/14] has a gradient [24] in composition, microstructure and/or density in at least one direction [paragraph 0028].  
Claim 7, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed 
Claim 8, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the first [14] and second [12] layers comprise a different material in each respective composition [paragraphs 0024 and 0025], but fails to teach that the first and second layers comprise a same material in each respective composition.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the materials for the layers to be the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 9, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the second layer [14] has different magnetic properties than the first layer [12; paragraphs 0024 and 0025].
Claim 10, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the magnetic orientation of the layers within the magnet can be designed for a specific application [paragraph 0026], but does not specifically disclose that the particles of the second layer are characterized as having commonly aligned magnetic orientations in a second direction that is different than the first direction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the magnetic filed [22] applied to the layers [12 and 14] such that the particles of the second layer of the resulting assembly have an aligned magnetic orientation in a second direction that is different than the first direction, in order to form a 
Claim 11, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed above the first layer [figure 1a], wherein the first and second layers have a gradient [24] that includes a transition from a characteristic of the first layer selected from the group consisting of : a first composition [paragraph 0025], a first microstructure, and a first density of the first layer to a characteristic of the second layer selected from the group consisting of: a second composition [paragraph 0024] that is different than the first composition, a second microstructure that is different than the first microstructure, and a second density that is different than the first density.  
Claim 12, Liang et al. discloses the magnet as recited in claim 1, wherein the plurality of layers has a gradient [24] in composition [paragraphs 0024 and 0025], microstructure and/or density in a z-direction perpendicular to an x-y plane of a first layer [paragraph 0026, the gradient can be set using magnetic field 22 as desired].
Claim 13, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Liang et al. further discloses that the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught 
Claim 50, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the microstructure has a physical characteristic that substantially matches a microstructure of the particles before sintering.  The Examiner notes that the limitation of “a physical characteristic that substantially matches a microstructure of the particles before sintering” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	The product strcture is the final physical characteristic, and since the magnet of Liang et al. as modified will have some kind of magnet structure, the limitation is met.

Claims 14 and 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572] wherein Roes et al. [US 2011/0250467], and Ramesh et al. [US 4,968,347] as process teaching references.
 Claim 14, Liang et al. discloses a product, comprising: a part [magnet 10] having a plurality of layers [12/14] of sintered magnetic anisotropic particles [paragraphs 0026 and 0027], each layer having a microstructure of the sintered particles [paragraph 0027], 
The Examiner notes that the limitation of “formation by an electrophoretic deposition process” are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. 
Liang et al. fails to teach that at least one layer deposited corresponding to a predefined pattern.
Mccall et al. teaches a magnet comprising at least one layer [302] corresponding to a predefined pattern [figure 3B].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the layer(s) of Liang et al. to have a pattern as taught by Mccall et al. in order to adjust the magnetic properties of the magnet.
Additional Examiner Notes: The process portions of the claim are addressed by Mccall et al. and Rose as outlined below. 

Rose teaches using electrophoretic deposition with a pattern of a layer corresponding to a predetermined pattern [paragraphs 00125-00126; figure 8b].
Claim 52, Liang et al. as modified discloses the product as recited in claim 14, wherein Mccall further teaches that one of the physical characteristics of formation by the electrophoretic deposition process is particles in at least one layer being arranged in the predefined pattern [figures 3A -3C, the layer 302 is made of a pattern of particles 308 and 310].  
Claim 53, Liang et al. as modified discloses the product as recited in claim 14, wherein Mccall further teaches that one of the physical characteristics of formation by the electrophoretic deposition process is a second layer [304] deposited onto the at least one layer [302; figure 3C], the second layer [304, Figure 3B] being arranged in a second predefined pattern [Figure 3B], wherein the predefined pattern [Figure 3A] is complementary to the second predefined pattern [Figure 3B].  
Claim 54, Liang et al. as modified discloses the product as recited in claim 53, wherein Mccall further teaches that the predefined pattern does not overlay the second predefined pattern [figures 3A-3C].  

Claim 56, Liang et al. as modified discloses the product as recited in claim 53, with the exception of the second predefined pattern is a reverse pattern of the predefined pattern. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the patterns of the layers to achieve desired magnet properties since it was known in the art that this changes the resulting properties of the magnet (i.e. magnetic field orientation, strength).
Claim 57, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Mccall further teaches the one of the physical characteristics of being deposited by electrophoretic deposition is the particles in at least one layer [302/304] being arranged in a predefined pattern [figures 3A-3C].  The Examiner notes that the limitation of “deposited by electrophoretic deposition” are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. 


Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Roes et al. [US 2011/0250467] with Mccall et al. [US 2013/0257572] and Ramesh et al. [US 4,968,347] as process teaching references, as applied to claim 1 above, and further in view of Mccall et al. [US 2013/0257572].
Claim 58, Liang et al. as modified discloses the magnet as recited in claim 1, wherein one of the physical characteristics of being deposited by electrophoretic deposition is a second layer deposited [12] onto the at least IL-13169/LLNLP192-7 -one layer [14].  The Examiner notes that the limitation of “deposited by electrophoretic deposition” are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. 
Liang et al. as modified fails to teach that the second layer being arranged in a second predefined pattern, wherein the predefined pattern is complementary to the second predefined pattern. 
Mccall teaches that one of the physical characteristics of formation by the electrophoretic deposition process is a second layer [304] deposited onto the at least one layer [302; figure 3C], the second layer [304, Figure 3B] being arranged in a second predefined pattern [Figure 3B], wherein the predefined pattern [Figure 3A] is complementary to the second predefined pattern [Figure 3B].  

Claim 59, Liang et al. as modified discloses the magnet as recited in claim 58, wherein Mccall further teaches that the predefined pattern does not overlay the second predefined pattern [figures 3A-3C]. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant is reminded that the claims are directed toward a product and not a process of making as discussed in the interview dated June 15th 2021 and re-iterated in in the Non-Final Rejection dated 07/22/2021.  Therefore Roes et al. [US 2011/0250467], Mccall et al. [US 2013/0257572] and Ramesh et al. [US 4,968,347] have been included to merely teach that the recited processes are well known in the art, except for the rejection of certain claims requiring product structure as discussed in the rejection above.  The claimed product structure is disclosed by either Liang et al. [US 2017/0372822], Liang et al. [US 2017/0372822] in view of Roes et al. [US 2011/0250467], Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572] or Liang et al. [US 2017/0372822] in view of Roes et al. [US 2011/0250467] and in further view of in view of Mccall et al. [US 2013/0257572] as applied above
Applicant contends that the prior are fails to teach the claimed limitations.
“wherein the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the magnet,” and “wherein at least one of the layers has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern” are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.  Therefore the product structure of Liang et al. as modified discloses the claimed product structure of the invention as claimed.
Applicant contends that the rejection of the product lacks aspects of its process of making. 
In response, this limitation is a product-by-process limitation, aside from the previous response above, to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mccall et al. .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, All the cited prior at is directed toward a claimed magnet product and teach a method of making said magnet product.  Being in the same field of endeavor, any one of ordinary skill in the art would be motivated to combine these teaching to have a curved magnet.
	In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837